Citation Nr: 1809595	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right-side hearing loss.

2.  Entitlement to service connection for hypertensive vascular disease, including as secondary to service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, the Veteran's Son, and J.W.
ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1968 to August 1970.  The Veteran served in the Republic of Vietnam from January 1969 to January 1970 and was awarded two Bronze Stars for meritorious combat service.  He was also awarded the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO, among other things, denied service connection for hearing loss in the right ear, hypertension, a right foot disorder, and a left foot disorder.  Jurisdiction of the appeal currently resides with the RO in Roanoke, Virginia.

In October 2014, the Veteran and his son, LC.B., testified before the undersigned Veterans Law Judge at a Board Hearing.  J.W. was also present, but did not testify on the record.  A transcript of that hearing is of record.

The issue of entitlement to an increased evaluation for the Veteran's service-connected PTSD has been raised by the record.  See October 2014 Board Hearing testimony wherein the Veteran claims that his PTSD has worsened.  The increased rating issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


With respect to the Veteran's claim for entitlement to service connection for hearing loss in his right ear, the Veteran was advised during his October 2014 Board Hearing that his claim had been denied, in pertinent part, based on the absence of evidence documenting right ear hearing loss for VA purposes.  Reference was made to an October 2012 VA examination.  The Veteran responded by noting that his hearing had worsened since that examination.  He testified that he received an audiological examination from a VA medical center in either August or September 2014 after which he was given hearing aids for his right and left ears.  The Veteran's claims file does not include the treatment records for August or September 2014 from that VA medical center.  They must be obtained.

With respect to the Veteran's claim to entitlement to service connection for hypertension, the Veteran contends that it is secondary to his service-connected PTSD.  The Veteran testified in October 2014 that he has been on medication for hypertension since the 1990s.  The Veteran's claim file also includes a March 2013 statement from the Veteran's son reporting that his father's blood pressure has been consistently high.  In his statement and testimony, the Veteran's son associated the Veteran's high blood pressure with episodes of night sweats, insomnia, and flashbacks due to the Veteran's service-connected PTSD.  A December 2014 letter from Dr. G.W.R., the Veteran's primary care physician, states that the Veteran is being treated for hypertension.  Further, noting that there was limited or suggestive evidence of there being an association between herbicide agent exposure and hypertension, Dr. G.W.R. opined that the Veteran's hypertension was related to Agent Orange exposure during his service in the Republic of Vietnam.  

With respect to his right and left foot disorders, the Veteran testified in October 2014 that the he had a rash on his feet that resulted in the flaking and peeling of skin.  He testified that the rash first occurred during his service in the Republic of Vietnam and that it has never fully resolved.  In October 2014, his son testified that the Veteran has had the same rash on both feet for as long as he can remember.  The record also includes December 2014 letters from Dr. G.W.R. and Dr. S.N.R., two of the Veteran's providers, opining on the etiology of his right and left foot disorders.  Both letters contend that the Veteran's disorders, currently diagnosed as tinea pedis, are consistent with the conditions of active service in the jungles of Vietnam during the Vietnam War, and conclude that the Veteran's they are likely the result of his service in the Republic of Vietnam.  

The Board concludes that the evidence of record indicates that there may be a nexus between the Veteran's four disorders identified above and his active military service.  See 38 U.S.C. § 5103A(d)(2)(B); McLendon v. Nicholson, 20 Vet App. 79, 83 (2006); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) ("fulfillment of the statutory duty to assist here includes the conduct of a thorough and contemporaneous medical examination.").  Thus, the Veteran is entitled to VA medical examinations for those four disorders.  Moreover, treatment records from VA medical centers and at least one of the Veteran's private healthcare provides are not included in the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1. 	Obtain any and all outstanding VA medical center treatment records and relevant treatment records from the Veteran's private providers, and associate them with the Veteran's claims file.  Specific efforts should be made to compile (a) VA medical center treatment records referenced in the Veteran's October 2014 Board Hearing and (b) relevant treatment records from Dr. S.N.R.

2.	Schedule the Veteran for an appropriate audiological examination by a qualified medical professional to address the severity of the Veteran's hearing loss in his right ear.  The claims file must be made available to the examiner for review in connection with the examination, and the examiner must state that he/she has reviewed the claims file.    

After reviewing the record, the examiner should state:

Whether it is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss in his right ear was caused by, related to, or otherwise etiologically the result of his credited in-service noise exposure.  Exposure to acoustic trauma is conceded based on the Veteran's combat service in the Republic of Vietnam.

Attention should be directed to the August 1968, July 1970, October 2012, and any other hearing examination results added to the Veteran's claims file as a result of this remand.  Consideration should also be given to the Veteran's October 2014 Board Hearing Testimony regarding the noise exposure in service and the Veteran's perception that his hearing declined during his active service.

3.	Schedule the Veteran for an examination with a qualified medical professional to determine the nature and etiology of his hypertension.  The claims file must be made available to the examiner for review in connection with the examination, and the examiner must state that he/she has reviewed the claims file.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  





After reviewing the record and examining the Veteran, the examiner should:

(a)	Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that hypertension, had its onset during the Veteran's active service or is otherwise related the Veteran's active service, to include the presumed exposure to herbicide agents such as Agent Orange.  In rendering the opinion, the examiner should specifically address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 conclusion that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension (meaning that there is some evidence of such an association).

(b)	Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's service-connected PTSD caused hypertension or aggravated (worsened) it beyond its natural progression.  The opinion must address both causation and aggravation.

Attention should be given to L.C.B.'s October 2014 Board Hearing testimony regarding the Veteran's hypertension.  Attention should also be given to the December 2014 letter from Dr. G.W.R. regarding the potential relationship between the Veteran's hypertension and Agent Orange exposure.

4.	Schedule a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's right and left foot disorders.  The claims file must be made available to the examiner for review in connection with the examination, and the examiner must state that he/she has reviewed the claims file.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

After reviewing the record and examining the Veteran, the examiner should:

(a)	Diagnose any right and/or left foot disorder.  If the diagnosis is tenia pedis, please discuss whether it is plausible for tenia pedis to persist for a period of decades.

(b)	Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's right and left foot disabilities had their onset during the Veteran's active service or are otherwise etiologically related the Veteran's active service.

(c)	Attention should be directed to the following:

(I)	The Veteran's August 1968 entrance examination noting the Veteran's pes planus, and the examiner should address whether it is in any way etiologically related to the Veteran's right and left foot disorders.  

(II)	October 2014 Board Hearing testimony from the Veteran and his son, L.C.B., noting the onset of the right and left foot disorders in service and their persistence following the Veteran's separation from active service.  

(III)	December 2014 letters from Dr. S.N. R. and Dr. G.W.R. opining that the right and left foot disorders are consistent with service in the jungles of Vietnam and that they are etiologically related to the Veteran's active service.

Please note, all examiners must provide a complete rational for all opinions.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  After completion of the above, review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




